       Case 5:21-cv-00045 Document 6 Filed on 08/16/21 in TXSD Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 LAREDO DIVISION

ISMAEL RINCON,                                §
                                              §
               Plaintiff,                     §
                                              §
v.                                            §
                                              §        Civil Action No. 5:21-CV-45
ERNESTO ELIZONDO, III, in his                 §
individual and official capacities,           §
CITY OF LAREDO, TEXAS,                        §
                                              §
               Defendants.                    §


     DEFENDANTS’ ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT MAGISTRATE JUDGE:

        NOW COMES, Defendants OFFICER ERNESTO ELIZONDO, III (Elizondo) and the

CITY OF LAREDO, TEXAS (City) Defendants in the above styled and numbered case, and file

this their Original Answer to Plaintiff’s Original Complaint and would respectfully show unto this

Honorable Court as follows:

                                                  1.

                                 ADMISSIONS AND DENIALS

        Pursuant to Rule 8(b) of the Federal Rules of Civil Procedure, Defendants plead as follows

concerning the averments in Plaintiff’s Original Complaint:

        Defendants admit that Ismael Rincon is the Plaintiff and that he is suing for deprivation of

his guaranteed and protected civil rights relating to the 1st and 4th Amendments to the U.S.

Constitution. Defendants deny Plaintiff is entitled to any relief sought.

                              I. JURISDICTION AND VENUE

        1.     Defendants admit the allegations in this paragraph.


Defendants’ Original Answer to Plaintiff’s Original Complaint                                Page 1
      Case 5:21-cv-00045 Document 6 Filed on 08/16/21 in TXSD Page 2 of 11




       2.         Defendants admit the allegations in this paragraph.

                                          II. PARTIES

       3.         Defendants admit the allegations in this paragraph.

       4.         Defendants admit the allegations in this paragraph.

       5.         Defendants admit the allegations in this paragraph.

                         III. GENERAL FACTUAL ALLEGATION

       6.         Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       7.         Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       8.         Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       9.         Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       10.        Defendants are without knowledge or information sufficient to form a belief as to

the truth regarding the time Plaintiff arrived home. Defendants admit the remaining allegations of

this paragraph.

       11.        Defendants deny Plaintiff’s allegation that the event was recorded as “Event No.

4260026 – traffic violation and failure to ID.” The event report was given Event ID: 19-0427-0026

and was listed as a “Traffic Violation Stop at S Meadow Ave./Barrios St.”

       12.        Defendants are without knowledge or information sufficient to form a belief as to

the truth regarding whether Plaintiff informed Elizondo at the initial encounter that he was




Defendants’ Original Answer to Plaintiff’s Original Complaint                               Page 2
      Case 5:21-cv-00045 Document 6 Filed on 08/16/21 in TXSD Page 3 of 11




patrolling his own property. Defendants admit Plaintiff did make this statement during the course

of the encounter. Defendants admit to the remaining portions of this paragraph.

         13.   Defendants deny that Elizondo drew his sidearm and aimed it at Plaintiff.

Defendants admit that Elizondo was patrolling the area after a shooting occurred on the Mexican

side of the border, striking a woman on the United States side. As a result, Laredo officers were

on alert and patrolling along the river. Defendants admit Elizondo approached Plaintiff, who was

carrying a rifle, and placed his hand on his firearm, which was held in his holster. Defendants

admit that in response, Plaintiff showed Elizondo his hands, but deny that Plaintiff put both hands

in the air, gave Elizondo permission to take his rifle, and asked him not to shoot. Defendants deny

the remaining allegations of this paragraph.

         14.   Defendants admit that Elizondo took Plaintiff’s recording device. Defendants deny

the allegation that Elizondo struck Plaintiff in the throat and pushed him back. Defendants admit

that Elizondo took Plaintiff’s rifle, removed the ammunition, and placed it on his cruiser.

Defendants admit that Elizondo told Plaintiff he was not under arrest and asked Plaintiff to provide

identification. Defendants admit Elizondo did not request identifying information from Plaintiff

because Plaintiff provided his name voluntarily. Defendants admit that later in the encounter,

Plaintiff stated he did not have to provide identification pursuant to Texas Penal Code, Section

38.02.

         15.   Defendants admit the allegations in this paragraph.

         16.   Defendants are without knowledge or information sufficient to form a belief as to

the truth of last sentence of this paragraph. Elizondo admits to taking Plaintiff’s cell phone at some

point during the encounter, but cannot confirm it occurred as presented by Plaintiff and does not




Defendants’ Original Answer to Plaintiff’s Original Complaint                                 Page 3
      Case 5:21-cv-00045 Document 6 Filed on 08/16/21 in TXSD Page 4 of 11




recall disabling the recording feature. Defendants admit to the remaining allegations in this

paragraph.

       17.     Defendants deny the first two sentences in this paragraph. Defendants admit that

Plaintiff requested assistance from Emergency Medical Services (EMS) on two occasions during

the encounter, but deny that Plaintiff stated the request was to examine his shoulder. Defendants

admit EMS was never called.

       18.     Defendants deny that Plaintiff asked if he was under arrest at this time. Defendants

deny Elizondo told Plaintiff he was being a “cabron” for refusing to comply with the request to

furnish and ID, but rather for Plaintiff’s resistance to the officers’ attempts to conduct a Terry stop.

Defendants deny Plaintiff was never told that he was being detained. Defendants admit to all the

remaining allegations in this paragraph.

       19.     Defendants admit to all allegations in this paragraph.

       20.     Defendants admit that Elizondo and the officers explained why the officers’

conduct was proper. Defendants deny the remaining allegations as presented. While explaining the

officers’ conduct, Elizondo instructed Plaintiff “record this brother” and assisted in adjusting

Plaintiff’s phone so it was recording Elizondo. Defendants admit that Elizondo did take Plaintiff’s

phone for a total of six seconds before returning it to Plaintiff, but Defendants deny that Elizondo

turned off the video recording. Defendants deny that Plaintiff was called stupid. Defendants admit

that Plaintiff was told “no seas payaso,” which is translated to “don’t be a clown,” or “don’t be

ridiculous.”

       21.     Defendants deny the allegations in this paragraph.

       22.     Defendants admit to the allegations in this paragraph.




Defendants’ Original Answer to Plaintiff’s Original Complaint                                   Page 4
      Case 5:21-cv-00045 Document 6 Filed on 08/16/21 in TXSD Page 5 of 11




       23.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       24.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

                                   IV. CAUSES OF ACTION

                                              CAUSE I

                (42 U.S.C. § 1983; 1st Amendment- Right to Record the Police)

       25.     Defendants respond to the allegations Plaintiff incorporates into this paragraph in

the same manner they are responded to in the foregoing, corresponding paragraphs of this Answer

as if incorporated into this paragraph by reference.

       26.     Defendants admit an individual has a First Amendment right to record the police in

the performance of their duties.

       27.     Defendants deny the allegations in this paragraph.

       28.     Defendants deny the allegations in this paragraph.

       29.     Defendants deny the allegations in this paragraph.

                                              CAUSE 2
                  (42 U.S.C. § 1983; 4th Amendment- Unreasonable Seizure)

       30.      Defendants respond to the allegations Plaintiff incorporates into this paragraph in

the same manner they are responded to in the foregoing, corresponding paragraphs of this Answer

as if incorporated into this paragraph by reference.

       31.     Defendants admit that Plaintiff has a right to be free from unreasonable searches

and seizures. Defendants deny the remaining allegations in this paragraph.

       32.     Defendants deny the allegations in this paragraph.

       33.     Defendants deny the allegations in this paragraph.

Defendants’ Original Answer to Plaintiff’s Original Complaint                               Page 5
      Case 5:21-cv-00045 Document 6 Filed on 08/16/21 in TXSD Page 6 of 11




       34.     Defendants deny the allegations in this paragraph.

                                            CAUSE 3

                  (42 U.S.C. § 1983; 4th Amendment- Unreasonable Seizure)

       35.     Defendants respond to the allegations Plaintiff incorporates into this paragraph in

the same manner they are responded to in the foregoing, corresponding paragraphs of this Answer

as if incorporated into this paragraph by reference.

       36.     Defendants deny the allegations in this paragraph.

       37.     Defendants deny the allegations in this paragraph.

       38.     Defendants deny the allegations in this paragraph.

                                            CAUSE 4

                     (42 U.S.C. § 1983; 4th Amendment- Excessive Force)

       39.     Defendants respond to the allegations Plaintiff incorporates into this paragraph in

the same manner they are responded to in the foregoing, corresponding paragraphs of this Answer

as if incorporated into this paragraph by reference.

       40.     Defendants admit that a police officer’s use of excessive force may be a violation

of the Fourth Amendment. Defendants deny the remaining allegations of this paragraph.

       41.     Defendants deny the allegations in this paragraph.

       42.     Defendants deny the allegations in this paragraph.

                                            CAUSE 5

                     (42 U.S.C. § 1983; 4th Amendment-Excessive Force)

       43.     Defendants respond to the allegations Plaintiff incorporates into this paragraph in

the same manner they are responded to in the foregoing, corresponding paragraphs of this Answer

as if incorporated into this paragraph by reference.



Defendants’ Original Answer to Plaintiff’s Original Complaint                              Page 6
      Case 5:21-cv-00045 Document 6 Filed on 08/16/21 in TXSD Page 7 of 11




       44.     Defendants admit that a police officer’s use of excessive force may be a violation

of the Fourth Amendment. Defendants are without knowledge or information sufficient to form a

belief as to the truth regarding Plaintiff’s alleged injuries in this paragraph. Defendants deny the

remaining allegations in this paragraph.

       45.     Defendants admit the officers were employed by and acting in the name of the

City of Laredo. Defendants deny the remaining allegations in this paragraph.

       46.     Defendants deny that this was misconduct. Defendants are without knowledge or

information sufficient to form a belief as to the truth regarding Plaintiff’s alleged injuries or

damages in this paragraph.

                                 V. PRAYER FOR RELIEF

       a.      Defendants deny the allegations in this paragraph.

       b.      Defendants deny the allegations in this paragraph.

       c.      Defendants deny the allegations in this paragraph.

       d.      Defendants deny the allegations in this paragraph.

       e.      Defendants are without knowledge or information sufficient to form a belief as to

the truth regarding whether all the officers’ alleged conduct was within the policies and procedures

of the City of Laredo’s Police Department.      Defendants deny the remaining allegations in this

paragraph.

       f.      Defendants deny the allegations in this paragraph.

       g.      Defendants deny the allegations in this paragraph.

       h.      Defendants deny Plaintiff is entitled to punitive damages.

       i.      Defendants deny Plaintiff is entitled to exemplary damages.

       j.      Defendants deny Plaintiff is entitled to any further relief.



Defendants’ Original Answer to Plaintiff’s Original Complaint                                Page 7
      Case 5:21-cv-00045 Document 6 Filed on 08/16/21 in TXSD Page 8 of 11




                                            JURY DEMAND

                         Defendants deny that Plaintiff is entitled to a jury trial.

                                                     2.

                                     AFFIRMATIVE DEFENSES

       2.01.   Pursuant to Rule 8(c) of the Federal Rules of Civil Procedure, the City asserts and

affirmatively pleads that it is absolutely immune from suit and liability to Plaintiff under the

common law doctrine of sovereign or governmental immunity, or in the alternative, under the

doctrine of governmental immunity as codified in the Texas Tort Claims Act, Chapter 101 of the

Texas Civil Practice & Remedies Code, to the extent applicable.

       2.02.   Pursuant to Rule 8(c) of the Federal Rules of Civil Procedure, Elizondo, to the

extent he is sued in his official capacity, asserts and affirmatively pleads that he is absolutely

immune from suit and liability to Plaintiff under the common law doctrine of sovereign or

governmental immunity, or in the alternative, under the doctrine of governmental immunity as

codified in the Texas Tort Claims Act, Chapter 101, Texas Civil Practice & Remedies Code, to

the extent applicable.

       2.03.    Pursuant to Rule 8(c) of the Federal Rules of Civil Procedure, Elizondo, to the

extent that he is sued in his individual capacity, asserts and affirmatively pleads that when he was

performing the functions stated in Plaintiff’s Original Complaint, he was engaged in the good faith

performance of discretionary duties, that these decisions were within the course and scope of his

duties as Investigator for the City of Laredo Police Department, and that his actions were

objectively reasonable in light of clearly established law. He is therefore entitled to qualified

immunity with respect to Plaintiff’s federal claims.




Defendants’ Original Answer to Plaintiff’s Original Complaint                                Page 8
      Case 5:21-cv-00045 Document 6 Filed on 08/16/21 in TXSD Page 9 of 11




        2.04.    Pursuant to Rule 8(c) of the Federal Rules of Civil Procedure, Elizondo, in his

individual capacity, asserts and affirmatively pleads that at all times relevant to this suit he was

performing discretionary duties within the course and scope of his authority as Investigator for the

City of Laredo Police Department, and that his actions were objectively and subjectively

reasonable and performed in good faith. He is thus entitled to and pleads official immunity as to

Plaintiff’s state law claims, if any.

        2.05.    Pursuant to Rule 8(c) of the Federal Rules of Civil Procedure, Defendants assert

immunity from liability for claims arising out of the performance of governmental functions as a

matter of law.

        2.06.    Pursuant to Rule 8(c) of the Federal Rules of Civil Procedure, Elizondo asserts that

any act or omission complained of by Plaintiff occurred in the course and scope of his office,

employment, or contractual performance for or service on behalf of, a local governmental entity.

Elizondo hereby invokes the limitations on liability pursuant to Section 108.002 of the Texas Civil

Practice and Remedies Code, to the extent applicable.

                                                  3.

                                        REQUEST FOR RELIEF

        For the reasons stated, Defendants requests that Plaintiff take nothing by his suit, and that

Defendants recover all costs, and attorney’s fees, together with such other and further relief to

which they may be justly entitled.

                                                       Respectfully submitted,

                                                       William M. McKamie
                                                       Texas Bar No. 13686800
                                                       Southern Dist. I.D. No. 13010
                                                       Email: mmckamie@toase.com




Defendants’ Original Answer to Plaintiff’s Original Complaint                                 Page 9
    Case 5:21-cv-00045 Document 6 Filed on 08/16/21 in TXSD Page 10 of 11




                                                 Taylor, Olson, Adkins,
                                                       Sralla & Elam, L.L.P.
                                                 13750 San Pedro Avenue, Suite 555
                                                 San Antonio, Texas 78232
                                                 Telephone No. (210) 546-2122
                                                 Facsimile No. (210) 546-2130


                                                 _______________________________
                                                 Fredrick “Fritz” Quast
                                                 Texas Bar No. 24032974
                                                 Southern Dist. I.D. No. 3327433
                                                 Email: fquast@toase.com

                                                 Alicia K. Kreh
                                                 Texas Bar No. 24097953
                                                 Southern Dist. I.D. No. 3327420
                                                 Email: akreh@toase.com
                                                 Taylor, Olson, Adkins,
                                                        Sralla & Elam, L.L.P.
                                                 6000 Western Place, Suite 200
                                                 Fort Worth, Texas 76107
                                                 Telephone No. (817) 332-2580
                                                 Facsimile No. (817) 332.4740

                                                 ATTORNEYS FOR DEFENDANTS,
                                                 ERNESTO ELIZONDO, III, and
                                                 THE CITY OF LAREDO, TEXAS




Defendants’ Original Answer to Plaintiff’s Original Complaint                        Page 10
    Case 5:21-cv-00045 Document 6 Filed on 08/16/21 in TXSD Page 11 of 11




                              CERTIFICATE OF SERVICE

       This is to certify that on August 16, 2021, a true and correct copy of the above and
foregoing document was forwarded via e-mail through the Electronic Case Filing System, to the
following:

Pro Se Plaintiff:
Ismael Rincon
1102 S. Meadow
Laredo, Texas 78043
(210)729-9991
Email: ismarincon@hotmail.com


                                                  _______________________________
                                                  Fredrick “Fritz” Quast




Defendants’ Original Answer to Plaintiff’s Original Complaint                        Page 11
